DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 13 June 2013 has been acknowledged. 
Claims 1, 7, 12, 16, and 20 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Delplace (US 2016/0031681) in view of Hermann et al. (Hereinafter Hermann) (US 2013/0299440).

As per claim 1, Delplace discloses element of: 
receiving a first image of a load of a crane from a first camera secured to the crane, wherein the first image depicts the load and a vicinity of the load adjacent a first set of perimeters of the load that are visible from the first camera (See at least figure 1A and 2, and paragraph 25 and 36 – 37; 

    PNG
    media_image1.png
    575
    900
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    912
    649
    media_image2.png
    Greyscale

Tower crane 100 also includes sensors 124, 126, 128, and 130 which are capable of collecting data about tower crane 100 and the environment or worksite in which tower crane 100 is a part of. The sensors may be, but are not limited to, location sensors such as GNSS antennas or receivers, image receiving devices such as cameras, radio frequency identification receivers or emitters, mechanical sensors, optical sensors, radar, light sensors, motion detectors, or a combination thereof. It should be appreciated that tower crane 100 may employ only one sensor or any number of sensors, more or less than the sensors that are depicted by FIG. 1A. Various sensors are located in and associated with environment 200 and are depicted by sensors 216, 221, 226, 231, 252, 254, 256, and 258. In practice, each of the sensors may or may not be in environment 200 or there may be more sensors. The sensors may be, but are not limited to, location sensors such as GNSS antennas or receivers, image receiving devices such as cameras, radio frequency identification (RFID) receivers or emitters, mechanical sensors, optical sensors, radar, light sensors, motion detectors, or a combination thereof. The sensors are capable of collecting data and sending it to another location in a stream of input data to a location such as central computer system 235. The transfer of data may occur wirelessly or over wired connection. In one embodiment, the sensors transfer data to central computer system 235 in real time. The data collected by the sensor may be data related to stationary objects or moving objects within environment 200. The data may be an image from a camera or other sensor that is analyzed by a processor to determine size, shape, and distance of objects and space between objects as well as the speed of moving objects. The data may be used to predict a path of travel of an object or item in environment 200. Location data may also be generated to determine where objects or items are located within environment 200 and where they are located relative to other objects or items. Measurement data may be received from the sensors or may be inferred by the processor based on other data from the sensors or a data. Measurement data may be exact or approximate.); 
receiving a second image of the load from a second camera secured to the crane, wherein the second image depicts the load and the vicinity of the load adjacent a second set of perimeters of the load visible from the second camera, wherein the second set of perimeters includes at least one additional perimeter in comparison to the first set of perimeters (See at least figure 1A and 2, and paragraph 25 and 36 – 37); 
identifying, by a processor, the first and second sets of perimeters of the load by analyzing the first and second images using visual recognition techniques (See at least paragraph 37; The data collected by the sensor may be data related to stationary objects or moving objects within environment 200. The data may be an image from a camera or other sensor that is analyzed by a processor to determine size, shape, and distance of objects and space between objects as well as the speed of moving objects. The data may be used to predict a path of travel of an object or item in environment 200. Location data may also be generated to determine where objects or items are located within environment 200 and where they are located relative to other objects or items. Measurement data may be received from the sensors or may be inferred by the processor based on other data from the sensors or a data. Measurement data may be exact or approximate); 
defining, by the processor, a three-dimensional safety zone of the load that extends beyond perimeters of the first and second set of perimeters (See at least figure 4 and paragraph 50;
 
    PNG
    media_image3.png
    853
    617
    media_image3.png
    Greyscale

With reference now to FIG. 4, a block diagram of a display showing a 3D simulation of a view with safety bubbles, according to various embodiments. View 400 may be described as a bird's eye view. Arrow 420 depicts the motion of the working arm of crane 205 as it moves object 215 to be placed on top of structure 410. However, item 405 may be in the path of travel of object 215. In one embodiment, the 3D simulation is able to detect that a collision between object 215 and item 405 is either possible, a potential, likely, impending, etc. The 3D simulation then employs safety bubbles to identify the region(s) related to the potential collision in the 3D simulation. Safety bubbles 415 depict dotted lines around object 215 and a portion of item 405. FIG. 4 depicts dotted lines for the safety bubbles; however the safety bubbles may be depicted in the 3D simulation using many different techniques. For example, the safety bubbles may also be shaded or highlighted, and may have a different color, contrast, or brightness than the other portions of the 3D simulation.); 
identifying, by the processor analyzing the first and second image, an object in the safety zone (See at least figure 4 and paragraph 50); and 
executing, by the processor, a remedial action in response to identifying the object in the safety zone (See paragraph 18 and 52; Additionally, the 3D simulation may warn the crane operator or others regarding potential collisions. The warning regarding potential collisions may be accomplished using various techniques. In one embodiment, a safety bubble is depicted in the 3D simulation. The safety bubble may be an area outlined, shaded, highlighted, or otherwise differentiated in the 3D simulation that depicts portions of the job site that may be involved in the collision. For example, the crane may be employed to lift a large object and move the object from one part of the job site to another. During the lift the large object may pass a structure such as a partially completed building, construction equipment, a tree, etc. the object or a portion of the crane may pass close to the structure and may be at risk of colliding with the structure. The 3D simulation, or the hardware used to render the 3D simulation, may detect the potential collision and generate the warning. The crane operator may then employ the warning to avoid the collision. The crane operator may or may not be aware of the potential collision identified by the warning in the 3D simulation. The warning may include some type of alert in addition to depicting the safety bubble. The alert may be an audible sound played on speakers associated with the display, an indicator light, a flashing light, text on the display, flashing portions of the display, or any combination thereof. The additional alert ensures that the crane operator or others are aware of the potential collision detected by the 3D simulation. In one embodiment, the safety bubbles are warnings of impending collisions and the warnings become progressively more intense as the two objects move closer together. For example, the safety bubble can progressively change color or start to flash as the objects move closer together. In one embodiment, the safety bubble is accompanied by an alert such as an audible noise, text, or indicator light. Such alerts may also grow progressively intense as the two objects move closer together. In one embodiment, the alerts may be sent to other devices such as a device associated with a second crane operator to warn of an impending collision with the first crane. In one embodiment, controls 325 may be used to control the safety bubbles and alerts. For example, the volume of an audible alert may be controlled or the color of a safety bubble).  
	Delplace does not explicitly teaches bolded element of:
wherein the remedial action includes autonomously overriding manual operation of the crane to stop movement of the load into the safety zone in response to detecting the object in the safety zone.
Hermann teaches elements of :
wherein the remedial action includes autonomously overriding manual operation of the crane to stop movement of the load into the safety zone in response to detecting the object in the safety zone (See at least paragraph 73 – 75; In addition to improved situational awareness, the system can sound alarms when a 2D geofence or 3D geosphere/geovolume associated with a tagged object is encroached or about to be encroached by a portion of the crane 100. For example, the load location information from load locator 200 is compared to the location of other objects at mapping module 601. In addition, safety zones can be established around different objects. For example, if power lines 515 are 30 feet high, a safety zone window between the heights of 25-35 feet may be established. If the safety zone is breached, or a breach appears imminent based on the load movement, a signal 675 can be generated. In one embodiment, the signal may be an audible signal, visual cue, or the like to provide warning to the crane operator about the potential collision. In another embodiment, the load location can be compared to pre-defined "do not enter" spaces such as 504. In other words, pre-planning establishes areas or zones 504 that should not be entered by particular devices. When it is determined that a load is about to enter, a "do not enter" zone, a warning can be generated and provided to the operator. The warning can help prevent collisions between the tower crane and other objects. In yet another embodiment, in addition to providing a warning, the operation of the tower crane may be automatically stopped or otherwise manipulated to stop a collision or boundary incursion from actually occurring. For example, the system may include a first warning distance from an object or area having a first radius and also a second automatic override distance from an object or area at a smaller radius. That is, if the safety threshold is breached, the proximity monitor 640 may activate an automatic crane control override 677 to stop the collision from occurring).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify controlling crane regards to safety zone of Delplace, to include wherein the remedial action includes autonomously overriding manual operation of the crane to stop movement of the load into the safety zone in response to detecting the object in the safety zone as taught by Hermann in order to automatic crane control override to stop the collision from occurring (paragraph 75). 
As per claim 2, Delplace discloses element of: 
wherein the first camera is a wide-area camera affixed to a hoist of the crane (See at least paragraph 36 – 37).  

As per claim 3, Delplace discloses element of: 
wherein the second camera is a wide-area camera affixed to a cabin of the crane (See at least paragraph 36 – 37).  

As per claim 4, Delplace discloses element of: 
 wherein the remedial action includes generating an alarm (See paragraph 18 and 52).  

As per claim 5, Delplace discloses element of: 
 wherein the alarm includes visual or audible stimuli within a cabin of the crane (See paragraph 18 and 52).  

As per claim 9, Delplace discloses element of: 
further comprising the processor determining a direction of movement of the load and extending the safety zone along one or more perimeters of the first and second set of perimeters that are facing the direction of movement (See at least paragraph 50).  

As per claim 10, Delplace discloses element of: 
further comprising the processor determining a current direction of movement of the object and extending the safety zone along one or more perimeters of the first and second set of perimeters that are facing the direction of movement (See at least paragraph 51).  

As per claim 11, Delplace discloses element of: 
 further comprising identify a feature of the first and second images within the safety zone and not executing the remedial action in response to determining that the feature does not indicate a safety concern (See at least paragraph 19).

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Delplace and Hermann and in view of Wong et al. (Hereinafter Wong) (US 2020/0255267).

As per claim 6, Delplace discloses all the elements of the claimed invention but does not teach element of: 
wherein the alarm includes visual or audible stimuli near the load.  
Wong teaches element of: 
wherein the alarm includes visual or audible stimuli near the load (See at least figure 9).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify warning the operator for potential collision of Delplace, to include wherein the alarm includes visual or audible stimuli near the load as taught by Wong in order to warn workers detected in the projected area (Paragraph 38). 

As per claim 7, Delplace, Hermann and Wong teach elements of:
wherein the remedial action includes overriding manual operation of the crane to autonomously stop the crane from moving as manual operation is calling for the crane to move (Hermann, See at least paragraph 73 – 75).

As per claim 8, Delplace, Hermann and Wong teach elements of:
wherein the remedial action includes overriding manual operation of the crane to stop movement of the load in response to detecting the object in the safety zone (Wong, paragraph 101).   

Claims 12 – 20 have same or substantially similar claim elements of ones in claims 1 – 11. Therefore, claims 12 – 20 are rejected under same rationales.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662